DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-24 are currently pending in the application.
Claim Objections
Claims 11, 14 are objected to because of the following informalities:  
Claim 11, line 3 should be revised as follows: 
-- the at least one input signal is invalid--;
Claim 14, line 2, recites “receiving from n speed probe”, which should be revised to: -- receiving from [[n]] a speed probe --;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 8, 19, 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7, line 6, and claim 19 line 6, recites “responsive to determining that the aircraft speed is above the threshold”.  This renders the claim indefinite, as it is unclear which “threshold” the claim is referring to (i.e. the “first predetermined threshold” or the “second predetermined threshold”).
Claims 8 & 20 are rejected by virtue of dependence on claims 7 & 19 respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 9-15, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couey (US 2010/0070112, as cited in the 12/13/2019 Information Disclosure Statement).
Regarding independent claim 1, Couey discloses a method for controlling a thrust produced at takeoff by at least one engine 108, 110 of an aircraft 100 (Abstract, “A method is presented for controlling thrust generated by aircraft engines. Engine thrust is controlled based on aircraft groundspeed and airspeed during the initial part of takeoff”), the method comprising: 
receiving at least one input signal 412, 414 comprising input data indicative of a speed of the aircraft (Para. 0062, “Thrust control process 402 also may receive airspeed 412 and groundspeed 414 as inputs when generating engine command 416”, Couey Fig. 4); 
comparing the speed of the aircraft to a first predetermined threshold 404, 406 (Para. 0063, Para. 0065-68, “groundspeed limit unit 404 applies when the groundspeed of the aircraft is less than some limit. Groundspeed limit unit 404 may be disabled when the groundspeed or the airspeed exceeds some threshold…Airspeed limit unit 406 is an upper limit to the thrust that may be commanded. This limit also may be disabled when the airspeed is above a selected level”; see steps 1314, 1336 in Couey Fig. 13); and 
responsive to determining that the speed is below the first threshold (Para. 0065, 0068), determining from the input data a thrust limit for the at least one engine and outputting to the at least one engine a thrust limitation signal for causing the thrust to be limited according to the thrust limit (Para. 0064, “The limits generated by these units [404, 406] may be used to limit the amount of thrust requested in commanded thrust 410…groundspeed limit unit 404 and/or airspeed limit unit 406 may generate limits for the level of thrust for engine command 416. With the limits that may be generated by groundspeed limit unit 404 and/or airspeed limit unit 406, engine command 416 may provide a level of thrust that is less than commanded thrust 410 depending on the speed of aircraft”; Para. 0067, “For example, groundspeed limit unit 404 may provide for a groundspeed using the following equation: 
maximum thrust = ((6/55)*groundspeed) + 90.  
Alternatively, a table may set the limit for the thrust based on the groundspeed”).
Regarding independent claim 13, Couey discloses a system 300 for controlling a thrust produced at takeoff by at least one engine of an aircraft, the system comprising: 
a processing unit 204 (Couey Fig. 2); and 
a non-transitory computer-readable memory 220 having stored thereon program instructions 216  (Para. 0038) executable by the processing unit for: 
receiving at least one input signal 412, 414 comprising input data indicative of a speed of the aircraft (Para. 0062, “Thrust control process 402 also may receive airspeed 412 and groundspeed 414 as inputs when generating engine command 416”, Couey Fig. 4); 
comparing the speed of the aircraft to a first predetermined threshold 404, 406 (Para. 0063, Para. 0065-68, “groundspeed limit unit 404 applies when the groundspeed of the aircraft is less than some limit. Groundspeed limit unit 404 may be disabled when the groundspeed or the airspeed exceeds some threshold…Airspeed limit unit 406 is an upper limit to the thrust that may be commanded. This limit also may be disabled when the airspeed is above a selected level”); and 
responsive to determining that the speed is below the first threshold (Para. 0065, 0068), determining from the input data a thrust limit for the at least one engine and outputting to the at least one engine a thrust limitation signal for causing the thrust to be limited according to the thrust limit (Para. 0064, “The limits generated by these units [404, 406] may be used to limit the amount of thrust requested in commanded thrust 410…groundspeed limit unit 404 and/or airspeed limit unit 406 may generate limits for the level of thrust for engine command 416. With the limits that may be generated by groundspeed limit unit 404 and/or airspeed limit unit 406, engine command 416 may provide a level of thrust that is less than commanded thrust 410 depending on the speed of aircraft”; Para. 0067, “For example, groundspeed limit unit 404 may provide for a groundspeed using the following equation: 
maximum thrust = ((6/55)*groundspeed) + 90.  
Alternatively, a table may set the limit for the thrust based on the groundspeed”).
Regarding claims 2 & 14, Couey discloses the method and system of claims 1 & 13, wherein receiving the at least one input signal comprises receiving from a speed probe 306, 308 (Para. 0057-59, Couey Fig. 3) a speed signal indicative of one of a calibrated airspeed, a true airspeed 308, and a ground speed 306 of the aircraft (Para. 0059, “Groundspeed sensor 306 may be, for example, an inertially based sensor, a global positioning system sensor, or some other suitable type of device, … airspeed sensor 308 may detect airspeed based on impact pressure. For example, airspeed sensor 308 may detect a pressure difference caused by forward motion, which may be total pressure minus static pressure”).
Regarding claims 3 & 15, Couey discloses the method of claim 2, further comprising comparing the one of the calibrated airspeed, the true airspeed, and the ground speed to a second predetermined threshold (see Couey Fig. 13, step 1324, comparing the airspeed to a threshold 50 knots, Para. 0114-115; the predetermined threshold of step 1324 is different than the thresholds of either step 1314 or 1336 in the flowchart of Fig. 13) and setting the one of the calibrated airspeed, the true airspeed, and the ground speed as the speed of the aircraft responsive to determining that the one of the calibrated airspeed, the true airspeed, and the ground speed is above the second threshold (Para. 0114-115, step 1324 determines if the airspeed is above 50 knots, and subsequently uses the airspeed as the aircraft speed; the determined airspeed from airspeed sensor 308 is used as the airspeed of the aircraft in general, Para. 0058, the claim does not specify if another value is to be used in its place should the condition of being above the second threshold be false).
Regarding claims 9 & 21, Couey discloses the method and system of claims 1 & 13, further comprising disabling the thrust limitation signal from being output to the at least one engine responsive to determining that the current speed is above the first threshold (Para. 0065, “Groundspeed limit unit 404 may be disabled when the groundspeed or the airspeed exceeds some threshold”; Para. 0068, “Airspeed limit unit 406 is an upper limit to the thrust that may be commanded. This limit also may be disabled when the airspeed is above a selected level”).
Regarding claim 10 & 22, Couey discloses the method and system of claims 1 & 13, wherein the at least one input signal is indicative of whether the aircraft is on ground (Couey Fig. 13, step 1300), the method further comprising disabling the thrust limitation signal from being output to the at least one engine responsive to determining from the at least input signal that the aircraft is not on ground (Para. 0108, “The process begins by determining whether the aircraft is on the ground (operation 1300). If the aircraft is not on the ground, the process disables the groundspeed limit (operation 1302)”).
Regarding claims 11 & 23, Couey discloses the method and system of claims 1 & 13, further comprising disabling the thrust limitation signal from being output to the at least one engine responsive to determining that the at least input signal is invalid (Couey Fig. 13, steps 1308 and 1322, Para. 0110, “a determination is made as to whether the groundspeed is valid (operation 1308). If the groundspeed is not valid, the groundspeed limit is disabled (operation 1310)”; Para. 0116, “if the airspeed is not valid, a determination is made as to whether the groundspeed is valid (operation 1334). If the groundspeed is not valid, the process proceeds to operation 1326”).
Regarding claims 12 & 24, Couey discloses the method and system of claims 1 & 13, wherein the at least one input signal is indicative of at least one of a weight of the aircraft, a center of gravity of the aircraft, a wind amplitude, and a wind direction (Para. 0072-75, a presence of a “headwind” or “tailwind” is determined), the method further comprising disabling the thrust limitation signal (e.g. the airspeed or groundspeed thrust limit) from being output to the at least one engine or modulating the thrust limitation signal responsive to determining that at least one of the weight of the aircraft, the center of gravity of the aircraft, the wind amplitude, and the wind direction exceeds a predetermined tolerance (Para. 0073, “a 15 knot headwind is encountered by the aircraft. As can be seen, an airspeed of 50 knots is reached more quickly as compared to graph 500 with the presence of a headwind. When 50 knots is reached, the groundspeed limit is no longer effective. Further, the airspeed limit is also removed resulting in power being increased to a maximum thrust for the engine”; Para. 0075, “a 15 knot tailwind is present. As a result, an airspeed of 50 knots is not reached until the groundspeed of 65 knots also is reached. As a result, the limit is not removed until the groundspeed has reached 65 knots”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Couey in view of Gallo Olalla (US 2016/0260333).
Regarding claim 6, Couey discloses the method and system of claims 1 & 13, wherein receiving the at least one input signal comprises receiving an indication of a type of the aircraft (implicit, para. 0004, the “aircraft configuration” is discussed as being a key factor in controlling the aircraft during takeoff phase; furthermore, control of an aircraft takeoff would necessarily require information about the type of aircraft being controlled), and wherein determining the thrust limit comprises selecting a lowest one of a commanded takeoff thrust value 802 (Couey Fig. 8, Para. 0079) and a predetermined thrust limitation value (from groundspeed limit unit 812, or airspeed limit unit 818) selected from a table (Para. 0066, “groundspeed limit unit 404 may be implemented as a table, a series of equations, or some other suitable function”; Couey Fig. 8, the groundspeed limit unit is shown as a graph/plot comparing groundspeed to the thrust limit, Para. 0080) providing thrust as a function of at least one of the speed of the aircraft (the groundspeed 804 or airspeed 808, Couey Fig. 8), the type of the aircraft, the ambient temperature, and the ambient pressure (Para. 0078-83, “Minimum unit 816 selects the lower value of the outputs of switch 814 and switch 820”; when the switches 814 or 818 are in the True state, the thrust limit will be selected as the lower of the groundspeed or airspeed limits, preventing a higher commanded takeoff thrust from being used by the engine).
Couey fails to explicitly disclose wherein receiving the at least one input signal comprises receiving a measurement of an ambient temperature, and a measurement of an ambient pressure.
Gallo Olalla teaches a method and system of controlling an aircraft, including receiving as inputs a measurement of an ambient temperature, and a measurement of an ambient pressure (Para. 0020, 0030-31).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the step of measuring ambient temperature and ambient pressure, as taught by Gallo Olalla, into the method and system of Couey, in order to provide flight parameters that can be used to calculate an optimum fuel economy during cruise speeds to minimize flight costs (Gallo Olalla Para. 0031).  Note, the claim does not require that the aircraft type, ambient temperature and ambient pressure be used in the determination of the predetermined thrust limitation value, only requiring “at least one of the speed of the aircraft, the type of the aircraft, the ambient temperature, and the ambient pressure”, and Couey already uses the speed of the aircraft (groundspeed or airspeed) to determine the predetermined thrust limitation value.

Allowable Subject Matter
Claims 4, 5, 7, 8, 16, 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741